DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 14 April 2021 and 26 May 2021 were filed after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 12-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narla et al. US 2018/0054064.
Regarding Claim 1, Narla teaches an energy management system comprising: 
a smart switch (automatic smart transfer switch 328, fig. 3) including an input that is configured to connect to one of meter at a service entrance or a main load panel (main electrical panel 330, fig. 3); 
a storage system (battery pack 314 (via 333 and 316), fig. 3) connected to the smart switch; and 
a combiner (relays 326, fig. 3) connected to one of the smart switch (automatic smart transfer switch 328, fig. 3)or the main load panel  (main electrical panel 330, fig. 3 (via 333)) and one or more photovoltaics (PVs) (PV array 302, fig. 3).
Regarding Claim 5, Narla teaches all of the limitations of Claim 1 above and further teaches wherein the smart switch is configured to connect to a grid at the service entrance, automatically detect grid outages, and transition to backup (refer to [0035]).
Regarding Claim 6, Narla teaches all of the limitations of Claim 1 above and further teaches wherein the smart switch is configured to connect to one or more loads (540 and 538, fig. 5).
Regarding Claim 12, Narla teaches all of the limitations of Claim 1 above and further teaches wherein the energy management system is configured for 3-phase applications (refer to [0047]).
Regarding Claim 13, Narla teaches all of the limitations of Claim 1 above and further teaches wherein the energy management system is configured for single phase applications (refer to [0047]).
Regarding Claim 19, Narla teaches all of the limitations of Claim 1 above and further teaches wherein the smart switch comprises a plurality of breakers (534, fig. 5) including a main breaker (538, fig. 5) and the smart switch is configured such that the plurality of the breakers need to be opened to de-energize the energy management system, and by opening the main breaker the energy management system is configured to shut down (refer to [0051]-[0052] and [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Daniel et al. US 2014/0159485.
Regarding Claim 2, Narla teaches all of the limitations of Claim 1 above, however is silent wherein the smart switch is configured to consolidate interconnection equipment into a single enclosure and includes a pre-wired solution including input circuits for at least one of the one or more PVs, the storage system, and a generator configured to connect to the smart switch.
Daniels teaches wherein the smart switch is configured to consolidate interconnection equipment into a single enclosure and includes a pre-wired solution 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Daniels with the energy management system of Narla in order to consolidate space and improve the arrangement of the elements.
Regarding Claim 7, 8, and 14, Narla teaches all of the limitations of Claim 1 above, however is silent wherein the smart switch comprises centered mounting brackets to support mounting to one or more mounting surfaces, wherein the smart switch is configured to support conduit entry from at least one of a bottom, a bottom left side, or bottom right side, and comprising a generator including hardware and software capability.
Daniels teaches wherein the smart switch comprises centered mounting brackets to support mounting to one or more mounting surfaces (refer to [0098]), wherein the smart switch is configured to support conduit entry from at least one of a bottom, a bottom left side, or bottom right side (figs. 3-5 and refer to [0097]-[0098]), and comprising a generator including hardware and software capability (refer to [0060] and [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Daniels with the energy management system of Narla in order to consolidate space and improve the arrangement of the elements.
Regarding Claim 15, Narla teaches all of the limitations of Claim 1 above, however is silent wherein the storage system comprises one of at least four three-phase AC-coupled batteries or twelve single-phase AC-coupled batteries that are connected to the smart switch, wherein the four three-phase AC-coupled batteries or twelve single-phase AC-coupled batteries provide up to 40 kWh.
Daniels teaches wherein the storage system comprises one of at least four three-phase AC-coupled batteries or twelve single-phase AC-coupled batteries that are connected to the smart switch, wherein the four three-phase AC-coupled batteries or twelve single-phase AC-coupled batteries provide up to 40 kWh (43, fig. 3 and refer to [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Daniels with the energy management system of Narla in order to provide additional power sources.
Regarding Claim 16, Narla teaches all of the limitations of Claim 1 above, however is silent wherein the storage system comprises two three-phase AC-coupled batteries that are daisy chained to each other and connected to the smart switch.
Daniels teaches wherein the storage system comprises two three-phase AC-coupled batteries that are daisy chained to each other and connected to the smart switch (43, fig. 3 and refer to [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Daniels with the energy management system of Narla in order to provide additional 
Regarding Claim 17, Narla teaches all of the limitations of Claim 1 above, however is silent wherein the storage system comprises a three-phase AC-coupled battery with 10.08 kWh of usable energy capacity, the three-phase AC-coupled battery comprising three single AC-coupled battery base units each with 3.36 kWh of usable energy capacity, and if one of the single AC-coupled battery base units fails, the storage system is configured to continue to provide backup power with the remaining AC-coupled battery base units.
Daniels teaches wherein the storage system comprises a three-phase AC-coupled battery with 10.08 kWh of usable energy capacity, the three-phase AC-coupled battery comprising three single AC-coupled battery base units each with 3.36 kWh of usable energy capacity, and if one of the single AC-coupled battery base units fails, the storage system is configured to continue to provide backup power with the remaining AC-coupled battery base units (fig. 3 and refer to [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Daniels with the energy management system of Narla in order to provide additional power sources.
Regarding Claim 18, Narla teaches all of the limitations of Claim 1 above, however is silent wherein the storage system comprises a single-phase AC-coupled battery including four integrated microinverters, lithium ferrous phosphate (LFP) battery cells, and a battery management unit, and wherein if one integrated microinverter of the four integrated microinverters fails the storage system is configured to continue to 
Daniels teaches wherein the storage system comprises a single-phase AC-coupled battery including four integrated microinverters, lithium ferrous phosphate (LFP) battery cells, and a battery management unit, and wherein if one integrated microinverter of the four integrated microinverters fails the storage system is configured to continue to operate and provide backup with the remaining microinverters (refer to [0095], [0097], and [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Daniels with the energy management system of Narla in order to provide additional power sources.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Daniel et al. US 2014/0159485, and in view of de Ruijter et al. US 2015/0030061.
Regarding Claim 3, Narla teaches all of the limitations of Claim 1 above, however is silent wherein the energy management system is configured as a kit and includes: the smart switch; the storage system comprising at least one of a single-phase AC-coupled battery or a three-phase AC-coupled battery.
Daniels teaches wherein the energy management system is configured as a kit and includes: the smart switch; the storage system comprising at least one of a single-phase AC-coupled battery or a three-phase AC-coupled battery (figs. 3-5, and refer to [0005], [0064], and [0097]-[0098]). 

The combination of Narla and Daniels is silent regarding the combiner comprises a wireless communication kit that transmits over a frequency of about 2.4 GHz and 900 MHz.
de Ruijter teaches the combiner comprises a wireless communication kit that transmits over a frequency of about 2.4 GHz and 900 MHz (refer to [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by de Ruijter with the energy management system of the combination of Narla and Daniels in order to provide communication throughout the system.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Mazuelas et al. US 2017/0040798.
Regarding Claim 4, Narla teaches all of the limitations of Claim 1 above, however is silent wherein the smart switch, storage system, and combiner are connected via an AC power wire, wherein the one or more PVs communicate with the combiner via a power line communication (PLC) over the AC power wire, wherein the storage system, the combiner communicate, and the smart switch communicate with each other via a gateway using a wireless connection.
Mazuelas teaches wherein the smart switch, storage system, and combiner are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Mazuelas with the energy management system of Narla in order to provide additional communication throughout the energy system.
Regarding Claim 11, Narla teaches all of the limitations of Claim 1 above, however is silent regarding comprising a second smart switch, wherein each of the smart switch and the second smart switch is configured to connect to corresponding 200 A main load panels, and wherein each of the smart switch and the second smart switch comprise corresponding communication gateways and are configured as independent systems in backup mode.
Mazuelas teaches comprising a second smart switch, wherein each of the smart switch and the second smart switch is configured to connect to corresponding 200 A main load panels, and wherein each of the smart switch and the second smart switch comprise corresponding communication gateways and are configured as independent systems in backup mode (fig. 1 and refer to [0014] and [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Mazuelas with the energy management system of Narla in order to provide additional communication throughout the energy system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Walsh et al. US 10,921,014.
Regarding Claim 9, Narla teaches all of the limitations of Claim 1 above, however is silent wherein the smart switch is configured to support one of whole home backup, partial home backup, and subpanel backup, and wherein the smart switch is configured to can provide up to 200 A main breaker support and includes a neutral-forming transformer for split phase 120/240V backup operation.
Walsh teaches wherein the smart switch is configured to support one of whole home backup, partial home backup, and subpanel backup, and wherein the smart switch is configured to can provide up to 200 A main breaker support and includes a neutral-forming transformer for split phase 120/240V backup operation (400, 422, figs. 2B, 2C and refer to col. 18, lines 10-49 and col. 18, line 51 to col. 19, line 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Walsh with the energy management system of Narla in order to provide voltages required for the loads.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Haartsen et al. US 2019/0181690.
Regarding Claim 10, Narla teaches all of the limitations of Claim 1 above, however is silent wherein the smart switch is configured to manage load imbalance of one or more loads.
Haartsen teaches wherein the smart switch is configured to manage load 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Haartsen with the energy management system of Narla in order to provide improved control of the power supplied to the loads.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. US 2018/0054064, in view of Kim US 2012/0235480
Regarding Claim 20, Narla teaches an energy management system comprising: 
a smart switch (automatic smart transfer switch 328, fig. 3) including an input that is configured to connect to one of meter at a service entrance or a main load panel (main electrical panel 330, fig. 3); 
a storage system (battery pack 314 (via 333 and 316), fig. 3) connected to the smart switch; and 
a combiner (relays 326, fig. 3) connected to one of the smart switch (automatic smart transfer switch 328, fig. 3) or the main load panel (main electrical panel 330, fig. 3 (via 333)) and one or more photovoltaics (PVs) (PV array 302, fig. 3).  Narla teaches a storage system connected to the smart switch, however is silent wherein the storage system comprises one of a three-phase AC-coupled battery or a single-phase AC-coupled battery.
Kim teaches wherein the storage system comprises one of a three-phase AC-coupled battery or a single-phase AC-coupled battery (provides a single-phase AC input voltage VI to a load 400A and a battery 200, refer to [0026]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BRIAN K BAXTER/Examiner, Art Unit 2836
7 September 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836